Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL ACTION is in response to Applicant’s amendment of 01 February 2021. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s arguments with respect to the Claims Objections to claims 7, 14 and 17 as set forth in the office action of 02 November 2020 have been considered and are persuasive. Therefore, the Claims Objections to claims 7, 14 and 17 as set forth in the office action of 02 November 2020 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 6, 7 and 13-20 under 35 USC 112(b) as set forth in the office action of 02 November 2020 have been considered and are persuasive. Therefore, the rejection of claims 6, 7 and 13-20 under 35 USC 112(b) as set forth in the office action of 02 November 2020 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 02 November 2020 including “Independent claim 1, as amended, recites a method for controlling flight of an aircraft, including "determining a relative direction of a target object relative to the aircraft," Application No. 16 384,300Attorney Docket No. 00203.3111.00 US"determining, based on the relative direction, a flight direction of the aircraft approaching the target object as a first direction," … Yang, Sabe, and Tian, whether taken alone or in any combination, do not disclose or suggest at least these elements … In view of the above, d on the control signal." Id., ¶[0039], (emphasis added). However, Yang does not disclose or suggest determining any specific flight directions of the aircraft, let alone "determining, based on the relative direction, a flight direction of the aircraft approaching the target object as a first direction," … Yang does not disclose or suggest determining any specific flight directions of the aircraft. That is, contrary to the Office's allegation, the claimed "first direction" is not disclosed by Yang … ” have been considered and are NOT persuasive. The Examiner’s response is as follows-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that Yang does not disclose "determining a relative direction of a target object relative to the aircraft," and Application No. 16 384,300Attorney Docket No. 00203.3111.00 US"determining, based on the relative direction, a flight direction of the aircraft approaching the target object as a first direction,"; however based on at least paragraphs [0003], [0004], [0007], [0025], [0027], [0028], [0030] and [0036]-[0046] of Yang; Examiner believes that such limitations are disclosed by Yang. Specifically, Examiner would like to point out to the paragraphs below (emphasis added):
[0004] … UAVs' capability of targeting and tracking an object on the ground or in the air. In particular, based on visual technology, target recognition and tracking algorithms, UAVs can perform local intelligent flight, thereby enhancing the UAVs' capability to automatically perform image capture.
[0025] … the pattern recognition data processing module 122 may be programmed to execute a method using specific techniques to analyze a variety of information regarding a target object and an environment. Said technique might be chosen from optical information recognition, visual intelligent processing, etc. In the embodiment of FIG. 1, based on the captured image 130 by the UAV 110, data regarding the target object in the captured image 130 and environment is analyzed and processed by the terminal 120. Subsequently, based on the analysis and processing, the target object may be identified, located and tracked ...
[0027] The target recognition module 122A can determine the target object in a variety of ways. For example, once the captured image signal 130 transmitted by the UAV 110 is received by the mobile terminal 120, an user can directly choose the target object on the mobile terminal 120 based on the image signal ...
a target object data is preset in the mobile terminal 120. For example, a target object image can be stored on the cell phone or the tablet, and the target object characteristic data can be extracted from the target object image, such as a human facial feature data, a human body feature data and/or a human gestures feature data, which can be used as the target object data. Then, the mobile terminal 120 receives the captured image 130 and matches the captured image 130 with the preset target object data. Based on the matching results, the mobile terminal 120 determines the existence of the target object …
[0037]In step 324, the pattern recognition based on the transmitted captured image signal is executed in the mobile terminal and a coordinate data of the target object is obtained. The obtained coordinate data of the target object can be a relative position coordinate data of the target object from the center of the image captured by the UAV, wherein the target object is in the image captured by the UAV. Alternatively, the obtained coordinate data of the target object can be a coordinate data of the target object distant from a specified reference. Moreover, other movement information (e.g., speed, acceleration, direction, etc.) of target object is also calculated in step 324.
[0038] In step 326, a control signal is sent from the mobile terminal to the UAV based on the pattern recognition data processing. As an example, the control signal may include the relative position coordinate data of the target object, or other flight instructions using such position of the target object.
[0039]In some embodiments, the UAV may adjust its flight movements (speed, acceleration, directions, orientation, etc.) based on the control signal. For example, the user can keep the target at the center of the captured image. In additional embodiments, the UAV is controlled to fly towards or against the target in specific direction, orientation or speed.
[0045] In step 428, a control signal is sent from the mobile terminal to the UAV based on the pattern recognition data processing. As an example, the control signal may include the relative position coordinate data of the target object, or other flight instructions using such position of the target object. For example, the user can keep the target at the center of the captured image. Alternatively, the UAV is controlled to fly towards or against the target in specific direction, orientation or speed.
[0046] … based on the control signal from the mobile terminal, the UAV may track the target object and keep the target object in the center of the image captured by the UAV. Alternatively, the UAV is controlled to fly towards or against the target in specific direction, orientation or speed.

	Therefore, Yang discloses "determining a relative direction of a target object relative to the aircraft," and Application No. 16 384,300Attorney Docket No. 00203.3111.00 US"determining, based on the relative direction, a flight direction of the aircraft approaching the target object as a first direction," (see at least [0003], [0004], [0007], [0025], [0027], [0028], [0030] and [0036]-[0046]).

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 02 November 2020 including “Independent claim 1, as amended, recites a method for controlling flight of an aircraft, including … "in "in response to a flight mode of the aircraft being a moving-Application No. 16 384,300Attorney Docket No. 00203.3111.00 USaway flight mode: determining a direction opposite of the first direction as a second direction," as recited in amended claim 1, (emphases added) … Yang and Tian, individually or in combination, do not disclose or suggest "in response to a flight mode of the aircraft being a moving-away flight mode: determining a direction opposite of [a] first direction as a second direction; and controlling the flight of the aircraft based on the second direction," where "a flight direction of the aircraft approaching the target object [is determined] as [the] first direction," as recited in amended claim 1, (emphases added). Sabe is also silent about these elements. By this Amendment, independent claim 1 also recites "in response to the flight mode being a moving-closer flight mode: controlling the flight of the aircraft based on the first direction," (emphases added). The cited references are silent about this element” have been considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1).
Regarding claim 1, Yang discloses a method for controlling flight of an aircraft (see at least abstract), comprising: determining a relative direction of a target object relative to the aircraft (see at least [0003], [0004], [0007], [0025], [0027], [0028], [0030] and [0036]-[0046]); determining, based on the relative direction, a flight direction of the aircraft approaching the target object as a first direction (see at least [0025], [0027], [0028], [0030] and [0036]-[0046]).
Yang does not explicitly disclose in response to a flight mode of the aircraft being a moving-away flight mode: determining a direction opposite of the first direction as a second direction; and controlling the flight of the aircraft based on the second direction; and in response to the flight mode being a moving-closer flight mode: controlling the flight of the aircraft based on the first direction. However, such matter is suggested by Rischmuller (see at least Figure 2, Figure 6, [0006], [0017], [0023]-[0026], [0074], [0075], [0078]-[0083], [0089], [0130]-[0138] and [0173]). It would have been obvious 

Regarding claim 8, Yang discloses a flight control device for controlling flight of an aircraft (see at least abstract), comprising: a memory configured to store computer-executable instructions (see at least abstract, Figure 1 and [0006]); a determination processor configured to execute the computer-executable instructions (see at least abstract, Figure 1 and [0006]) and a control processor configured to execute the computer-executable instructions (see at least abstract, Figure 1 and [0006]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claim 15, Yang discloses an aircraft (see at least abstract) comprising a propulsion assembly configured to provide a propulsion force for flight of the aircraft (see at least abstract and Figure 1) and transmit flight control instructions to the propulsion assembly wherein the flight control instructions are configured for (see at least abstract, Figure 1 and [0039]). Rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claims 5, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further view of Tian (US20170308076A1).
Regarding claim 5, Yang as modified by Rischmuller does not explicitly disclose wherein controlling the flight of the aircraft based on the second direction comprises: transmitting, based on the second direction and obstacle information detected in the second direction, a control instruction to control the aircraft to fly along the second direction to circumvent an obstacle indicated by the obstacle information.
Tian teaches wherein controlling the flight of the aircraft based on the second direction comprises: transmitting, based on the second direction and obstacle information detected in the second direction, a control instruction to control the aircraft to fly along the second direction to circumvent an obstacle indicated by the obstacle information (see at least abstract, Figure 1, [0010], [0016], [0030], [0039], [0042] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller to incorporate the teachings of Tian wherein controlling the flight of the aircraft based on the second direction comprises: transmitting, based on the second direction and obstacle information detected in the second direction, a control instruction to control the aircraft to fly along the second direction to circumvent an obstacle indicated by the 

Regarding claim 10, Yang as modified by Rischmuller does not explicitly disclose during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition, wherein the current flight mode is the moving-away flight mode, the moving-closer flight mode, or the headless flight mode.
Tian teaches during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition (see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]), wherein the current flight mode is the moving-away flight mode, the moving-closer flight mode, or the headless flight mode (see at least abstract, [0010], [0011] [0016], [0017], [0039], [0040] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller to incorporate the teachings of Tian wherein during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition, wherein the current flight mode is the moving-away flight mode, the moving-closer flight mode, or the headless flight mode since they are all directed to UAVs carrying imaging devices and use of Tian would ensure increased safety and reliability. 

Regarding claim 11, Yang as modified by Rischmuller does not explicitly disclose wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values.
Tian teaches wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values (see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller to incorporate the teachings of Tian wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance 

Regarding claim 12, claim 12 is commensurate in scope with claim 5. See above for rejection of claim 5.

Regarding claim 19, claim 19 is commensurate in scope with claim 5. See above for rejection of claim 5. 

Claims 2-4, 6, 9, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further view of Tian (US20170308076A1) in yet further view of Line (US20180032087A1).
Regarding claim 2, Yang as modified by Rischmuller does not explicitly disclose during the flight of the aircraft, releasing a control of a yaw direction of the aircraft based on a determination that the aircraft is in a headless flight mode; and controlling, based on a received flight control instruction comprising a yaw angle, the aircraft to rotate in the yaw direction based on the yaw angle.
Tian teaches determining that the aircraft is in a headless flight mode (see at least abstract, Figure 1, [0011], [0017], [0040] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller to 
Line teaches during the flight of the aircraft, releasing a control of a yaw direction of the aircraft based on a determination that the aircraft is in a headless flight mode (see at least abstract, [0012], [0022], [0025], [0052], [0063]-[0070], [0077]-[0081], [0093]-[0096] and [0102]-[0105]); and controlling, based on a received flight control instruction comprising a yaw angle, the aircraft to rotate in the yaw direction based on the yaw angle (see at least abstract, [0012], [0022], [0025], [0052], [0063]-[0070], [0077]-[0081], [0093]-[0096] and [0102]-[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller and Tian to incorporate the teachings of Line of during the flight of the aircraft, releasing a control of a yaw direction of the aircraft based on a determination that the aircraft is in a headless flight mode; and controlling, based on a received flight control instruction comprising a yaw angle, the aircraft to rotate in the yaw direction based on the yaw angle since they are all directed to UAVs carrying imaging devices and use of Line would ensure increased safety, accuracy and reliability. 

Regarding claim 3, Yang as modified by Rischmuller does not explicitly disclose during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit 
Tian teaches during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition (see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]), wherein the current flight mode is the moving-away flight mode, the moving-closer flight mode, or the headless flight mode (see at least abstract, [0010], [0011] [0016], [0017], [0039], [0040] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller to incorporate the teachings of Tian of during the flight of the aircraft in a current flight mode, controlling the aircraft to exit the current flight mode based on a detection that the aircraft satisfies a predetermined exit condition, wherein the current flight mode is the moving-away flight mode, a moving-closer flight mode, or the headless flight mode since they are all directed to UAVs carrying imaging devices and use of Tian would ensure increased safety and reliability. 

Regarding claim 4, Yang as modified by Rischmuller does not explicitly disclose wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled 
Tian teaches wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values(see at least abstract, [0010], [0011] [0016], [0017], [0025], [0030], [0039], [0040] and [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller to incorporate the teachings of Tian wherein the detection of the aircraft satisfying the predetermined exit condition comprises at least one of: receipt of a control instruction instructing the aircraft to exit the current flight mode, detection of a current location of the aircraft satisfying a predetermined flight-restricting condition, detection of the aircraft satisfying a predetermined obstacle avoidance condition, or detection of a flight distance travelled by the aircraft operating in the current flight mode being greater than or equal to one or more predetermined distance values since they are all directed to UAVs carrying imaging devices and use of Tian would ensure increased safety and reliability. 

Regarding claim 6, Yang as modified by Rischmuller and Tian does not explicitly disclose detecting, by an obstacle detecting device of the aircraft, the obstacle 
Line teaches detecting, by an obstacle detecting device of the aircraft, the obstacle information in the second direction (see at least abstract and [0007]-[0010]), wherein detecting the obstacle information comprises: -28-Client Ref No. 2016F0443USAttorney Docket No. 00203.3111.00US transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft (see at least abstract, [0010], [0012]-[0021], [0025] and [0063]), the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in the second direction (see at least abstract, [0010], [0012]-[0021], [0025] and [0063]) and enabling an imaging device of the aircraft to capture an image of the target object during the flight of the aircraft in the second direction (see at least abstract, [0010], [0012]-[0022], [0025], [0061]-[0065] and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller and Tian to incorporate the teachings of Line of detecting, by an obstacle detecting device of the aircraft, the obstacle information in the second direction, wherein detecting the obstacle information comprises: -28-Client Ref No. 2016F0443USAttorney Docket No. 00203.3111.00US transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft, the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in 

Regarding claim 9, claim 9 is commensurate in scope with claim 2. See above for rejection of claim 2.

Regarding claim 13, claim 13 is commensurate in scope with claim 6. See above for rejection of claim 6.

Regarding claim 16, claim 16 is commensurate in scope with claim 2. See above for rejection of claim 2.

Regarding claim 17, claim 17 is commensurate in scope with claim 3. See above for rejection of claim 3.

Regarding claim 18, claim 18 is commensurate in scope with claim 4. See above for rejection of claim 4.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160309124A1) in view of Rischmuller (US20130176423A1) in further .
Regarding claim 7, Yang as modified by Rischmuller and Tian does not explicitly disclose wherein the aircraft comprises an obstacle detecting device, and an imaging device is rotatably mounted to the aircraft using a gimbal, wherein the method further comprises detecting, by the obstacle detecting device, the obstacle information in the second direction, and wherein detecting the obstacle information comprises: transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft, the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in the second direction; and transmitting a rotation instruction to the gimbal for controlling a rotation of the gimbal, the rotation of the gimbal enabling the imaging device to capture an image of the target object during flight of the aircraft in the second direction.
Line teaches wherein the aircraft comprises an obstacle detecting device  (see at least abstract, [0007]-[0010]), and the imaging device is rotatably mounted to the aircraft using a support (see at least abstract, Figure 1, [0022] and [0023]), wherein the method further comprises detecting, by the obstacle detecting device, the obstacle information in the second direction (see at least abstract, [0007]-[0010]), and wherein detecting the obstacle information comprises: transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft, the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in the second direction (see at least abstract, [0010], [0012]-[0021], [0025] and [0063]); and transmitting a rotation instruction to the support for controlling a (see at least abstract, Figure 1, [0022], [0023], [0058], [0059], [0061], [0068] and [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified by Rischmuller and Tian to incorporate the teachings of Line wherein the aircraft comprises an obstacle detecting device, and an imaging device is rotatably mounted to the aircraft using a support, wherein the method further comprises detecting, by the obstacle detecting device, the obstacle information in the second direction, and wherein detecting the obstacle information comprises: transmitting an attitude adjusting instruction to the aircraft for controlling an adjustment to an attitude of the aircraft, the adjustment to the attitude of the aircraft enabling the obstacle detecting device to detect the obstacle in the second direction; and transmitting a rotation instruction to the support for controlling a rotation of the support, the rotation of the support enabling the imaging device to capture an image of the target object during flight of the aircraft in the second direction since they are all directed to UAVs carrying imaging devices and use of Line would ensure increased safety, accuracy and reliability.
Even though gimbal is a very well-known support, Achtelik is still used to expedite prosecution.
Achtelik teaches gimbal as the support (see at least [0022], [0029], [0041], [0046] and [0054]-[0062]). 


Regarding claim 14, claim 14 is commensurate in scope with claim 7. See above for rejection of claim 7.

Regarding claim 20, claim 20 is commensurate in scope with claim 7. See above for rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.M./           Examiner, Art Unit 3667                                                                                                                                                                                             

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667